Citation Nr: 1103155	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased initial disability rating for 
traumatic arthritis of the right acromioclavicular joint (A/C 
joint) with impingement syndrome, currently evaluated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1982 to December 1983.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which increased the initial rating of the Veteran's 
traumatic arthritis of the right A/C joint with impingement 
syndrome to 20 percent disabling effective October 18, 2007.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability is 
manifested by complaints of pain and stiffness, forward flexion 
most severely limited to 70 degrees, abduction most severely 
limited to 65 degrees, and showings of impingement syndrome.  
Loss of strength, instability, excess fatigability, lack of 
endurance, incoordination, edema, inflammation, and guarding of 
movement is not shown. 

2.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the Veteran's service-connected right shoulder disability is 
inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating in 
excess of the currently assigned 20 percent evaluation for the 
Veteran's service-connected right shoulder disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5200-03 (2010).

2.  The criteria for referral of the Veteran's right shoulder 
disability on an extra-schedular basis are not met.  38 C.F.R. § 
3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an 
enhanced duty on the part of VA to notify a veteran as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
veterans in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.
      
      a)	Standard of Review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the Board resolves the benefit 
of the doubt for each such issue in favor of the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      b)  	Notice

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA must notify the veteran and 
the veteran's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  
As part of the notice, VA must also specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.

In the present case, correspondence dated November 2007 satisfied 
the duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R.             § 3.159(b) (2010).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence that 
the Veteran was expected to provide.  In that same 
correspondence, the RO additionally notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, the issue of a higher initial disability 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 
419 (2006) (citing Dingess).  The Board therefore concludes that 
VCAA notice requirements have been satisfied with respect to the 
issue on appeal.

      
      
      
      c)  	Duty to Assist

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured, which include two VA examinations, one dated April 2008 
and the other dated September 2009, and a report from a 
chiropractic clinic.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More 
specifically, a VA examination must be conducted when the 
evidence of record does not reflect the current state of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

The reports of the VA examinations of the Veteran's right 
shoulder indicates that the examiners reviewed the Veteran's 
claim file and past medical history, recorded his current 
complaints, conducted appropriate evaluations, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
these examination reports are adequate for the purpose of 
rendering a decision as to the Veteran's right shoulder 
disability in the instant appeal.  See 38 C.F.R. § 4.2 (2010); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  The 
Veteran additionally declined the opportunity to present 
testimony before a Veterans Law Judge.

Thus, the duties to notify and assist have been met.

Schedular Analysis of Right Shoulder Arthritis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R.       § 4.3 (2010).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See 38 C.F.R. § 4.40 (2010).  When making a rating 
determination, VA must consider whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  See 38 
C.F.R. § 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In an appeal of an initial rating, consideration must be given to 
"staged" ratings, that is, disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

Traumatic arthritis that is substantiated by x-ray findings is 
evaluated under the diagnostic code for degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  The 
diagnostic code for degenerative arthritis indicates that 
arthritis of a major joint is to be rated under the criteria for 
limitation of motion of the affected joint, assuming that such 
rating results in a compensable evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2010).  The shoulder joint is 
considered to be a major joint.  See 38 C.F.R. § 4.45 (2010).  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010).  

Diagnostic Code 5201 provides the criteria for rating limitation 
of motion of the arm.  A 20 percent rating is assigned for 
limitation of motion of the arm at the shoulder level, or 90 
degrees, for either the major or minor arm.  See 38 C.F.R.        
§ 4.71a, Diagnostic Code 5201 (2010).  Limitation of motion of 
the arm midway between the side and shoulder level, or 45 
degrees, is rated at 30 percent for the major arm and 20 percent 
for the minor arm.  Id.  Limitation of range of motion of the arm 
to 25 degrees from the side is rated at 40 percent for the major 
arm and 30 percent for the minor arm.  Id.  Handedness for the 
purpose of a determining whether an arm is minor or major is 
determined by either the evidence of record or testing on VA 
examination.  See 38 C.F.R. § 4.69 (2010).  

The normal range of motion for the shoulder is as follows: 0 to 
180 degrees of forward flexion; 0 to 180 degrees of abduction; 0 
to 90 degrees of external rotation; and 0 to 90 degrees of 
internal rotation.  See 38 C.F.R. § 4.71, Plate I (2010).

In the instant case, the Veteran's right shoulder disability is 
currently rated at 20 percent disabling.  As an initial matter, 
the Board must evaluate conflicting evidence of record to 
determine which arm is the Veteran's dominant, or major, arm.  
See 38 C.F.R. § 4.69 (2010).  In his in-service March 30, 1982 
Report of Medical History, the Veteran reported that he was left 
handed.  Likewise, the April 10, 2008 and September 28, 2009 VA 
examinations indicate that the Veteran stated to the examiners 
that he was left handed.

In his February 5, 2009 Form 9, Substantive Appeal, however, the 
Veteran contended that he was right handed, stating simply: 
"[i]t should also be noted I am right handed not left handed as 
some of the records show."  In the September 17, 2010 Informal 
Hearing Presentation, the Veteran's representative reasserted 
that the Veteran was right handed.

Before evaluating the evidence to identify the Veteran's dominant 
hand, the Board notes that when determining the credibility of 
lay evidence, the Board may properly consider bias, desire for 
monetary gain, interest, internal inconsistency of the 
statements, facial plausibility, and consistency with other 
evidence submitted on behalf of a veteran.  See Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 
1996); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(noting that while VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party, personal interest may 
affect the credibility of the evidence).

In the instant case, the Veteran has not explained the 
inconsistency in the clinical evidence which documents him as 
being left handing from 1982 to as recently as 2010 and his more 
recent assertion that he is right handed.  In the absence of such 
an explanation, the Board finds that the Veteran's report of 
left-handedness on three separate occasions-including on one 
instance that preceded his current claim for compensation by 
several decades-is more credible than his recent assertion, 
without explanation of the inconsistency, that he is right 
handed.  Based on the foregoing, the Board concludes that the 
weight of the evidence shows that the Veteran is left-handed.  
Accordingly, the Veteran's right shoulder is the minor extremity 
for rating purposes.  In any event, as discussed below, the 
rating in the instant case would remain the same even had the 
Board found the Veteran's right shoulder to be the major 
extremity.

On VA examination in April 2008, the Veteran reported pain, 
stiffness, and tenderness in the right shoulder.  The examiner 
also noted deformity of the right A/C joint, crepitus, and 
guarding of movement.  The Veteran reported no additional 
functional limitations of the joint, including flare-ups, giving 
way, instability, or weakness.  He reported no episodes of 
dislocation or subluxation, locking episodes, or effusion.  The 
Veteran's range of motion in his right shoulder at the time of 
that examination was as follows: forward flexion of 0 to 125 
degrees with pain between 75 and 125 degrees; abduction of 0 to 
115 degrees with pain between 65 and 115 degrees; external 
rotation of 0 to 90 degrees with pain between 75 and 90 degrees; 
and internal rotation of 0 to 75 degrees with pain between 55 and 
75 degrees.  The Veteran experienced limitation of motion due to 
pain on repetitive use as follows: abduction of 0 to 100 degrees; 
and internal rotation of 0 to 65 degrees.  

On VA examination in September 2009, the Veteran reported pain 
and stiffness in the right shoulder, with an occasional sensation 
of pins-and-needles when laying on the right shoulder in certain 
positions.   The Veteran indicated that lifting items heavier 
than 5 to 10 pounds with the right arm caused him to feel 
increased pain in his right shoulder.  The Veteran's range of 
motion in his right shoulder was as follows: forward flexion of 0 
to 100 degrees with discomfort between 70 and 100 degrees; 
abduction of 0 to 90 degrees with discomfort between 70 and 90 
degrees; external rotation of 0 to 70 degrees with discomfort 
between 30 and 70 degrees; and internal rotation of 0 to 80 
degrees with discomfort between 60 and 80 degrees.  The A/C joint 
showed no instability.  The strength of the joint was rated a 5 
out of a possible 5.  The examiner noted a slight positive result 
for the impingement test, indicating possible rotator cuff 
pathology.  The examination report noted specifically that the 
Veteran reported no additional functional limitations of the 
joint, including additional loss of range of motion during flare-
ups or secondary to repetitive use of the joint, painful motion, 
weakness, excessive fatigability, lack of endurance, or 
incoordination.

In the instant case, the criteria for an evaluation greater than 
20 percent for the Veteran's shoulder disability are not met or 
more nearly approximated.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2010).  The medical evidence demonstrates that the Veteran 
can flex and abduct the shoulder to 65 degrees at worst before 
experiencing pain.  The Veteran can also externally rotate the 
shoulder to 30 degrees without pain and internally rotate the 
shoulder to 55 degrees without pain.  Even taking into account 
pain that limits the range of motion in the shoulder, the Board 
notes that the Veteran's right shoulder range of motion is not 
limited to 25 degrees from the side.  A 30 percent rating for the 
minor shoulder is therefore not warranted.  See id.  The 
Veteran's range of motion is limited to, at worst, 70 degrees of 
forward flexion and 65 degrees of abduction.  This range of 
motion warrants an evaluation of 20 percent for the minor 
shoulder.  See id.  

Furthermore, even if the Veteran's service connected right 
shoulder were considered to be his major shoulder, the Veteran's 
limited flexion and abduction to 65 degrees is not consistent 
with limitation of motion to midway between his side and shoulder 
level as contemplated by a 30 percent disability rating for the 
major shoulder.  

Additionally, the Board must consider functional loss due to pain 
and weakness that causes additional disability beyond that which 
is reflected on range of motion measurements.  See 38 C.F.R. § 
4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
must consider the effects of weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45 (2010).  The 
report of the Veteran's most recent VA examination noted 
specifically that the Veteran reported no additional functional 
limitations of the joint beyond the results of the range of 
motion testing, including additional loss of range of motion 
during flare-ups or secondary to repetitive use of the joint, 
painful motion, weakness, excessive fatigability, lack of 
endurance, or incoordination.  While the April 2008 VA examiner 
noted a limitation of motion due to pain on repetitive use-
abduction to 100 degrees and internal rotation to 65 degrees-
this limitation does not warrant a rating of greater than 20 
percent in the minor shoulder.

While the Board accepts the Veteran's contention that his right 
shoulder disability causes him to experience pain, the Board has 
taken this into account in its above discussion of the range of 
motion of the Veteran's right shoulder.  The rating schedule does 
not require a separate rating for pain itself.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based 
on functional loss due to pain is not warranted.

The Board has considered whether an evaluation greater than 20 
percent is available under other diagnostic codes pertaining to 
the shoulder and the arm.  On review, there is no objective 
evidence of ankylosis of the scapulohumeral articulation, 
impairment of the humerus (to include malunion, recurrent 
dislocation, fibrous union, false flail joint, or flail 
shoulder), or impairment of the clavicle or scapula (to include 
malunion, nonunion of, or dislocation).  Thus, Diagnostic Codes 
5200, 5202, and 5203 are not for application.

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's disability was more than 20 percent disabling.  He 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim for an increased initial rating greater than 20 
percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to 
determine a veteran's entitlement to an extra-schedular rating.  
22 Vet. App. 111 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found to be inadequate, the Board must 
determine whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for limitation of 
motion of the arm, but the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplate by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for extra-
schedular consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extra-schedular consideration is moot.  See 
Thun, supra.

Rice Consideration

The Board also notes that the Court has held that the issue of a 
total disability rating based on individual unemployability 
(TDIU) is part of an increased rating claim when a request for 
TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  However, in the present case, the 
Veteran has not explicitly raised the issue of TDIU.  Likewise, 
the record does not reasonably raise the issue of TDIU.  While 
the Veteran's April 2008 VA examiner concluded that the Veteran's 
disability would have significant occupational effects, including 
decreased mobility and problems with lifting and carrying, the 
Veteran was employed at the time of his examination as a personal 
care attendant.  Similarly, during the Veteran's September 2009 
VA examination, the Veteran indicated that his right shoulder did 
not affect his temporary work as a supervisor.  In light of the 
foregoing, the Board finds that entitlement to TDIU has not been 
raised.


ORDER

Entitlement to an increased initial disability rating for 
traumatic arthritis of the right acromioclavicular joint (A/C 
joint) with impingement syndrome, currently evaluated 20 percent 
disabling, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


